In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00208-CR
        ______________________________


     ZACHARY WAYNE LAWSON, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Fifth Judicial District Court
                Cass County, Texas
           Trial Court No. 2007F00239




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Zachary Wayne Lawson attempts to appeal his convictions for possession of a controlled

substance. Lawson’s sentences were imposed December 4, 2009. His motion for new trial and

notice of appeal were filed October 27, 2010. We received the clerk’s record November 18, 2010.

The issue before us is whether Lawson timely filed his notice of appeal. We conclude that he did

not and dismiss the attempted appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) of the Texas Rules of Appellate

Procedure prescribes the time period in which a notice of appeal must be filed by a defendant in

order to perfect appeal in a criminal case.   A defendant’s notice of appeal is timely if filed within

thirty days after the day sentence is imposed or suspended in open court, or within ninety days after

sentencing if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a); Olivo, 918
S.W.2d at 522.




                                                  2
       Because Lawson’s sentence was imposed December 4, 2009, and both his motion for new

trial and notice of appeal were not filed until October 27, 2010, almost a year later, Lawson has

failed to perfect his appeal. Accordingly, we dismiss the appeal for want of jurisdiction.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       November 23, 2010
Date Decided:         November 24, 2010
Do Not Publish




                                                3